Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Allowable Subject Matter
Claims 1 – 3, 6 – 13, 15 – 19 and 21 (renumbered 1 – 17) are allowed.


EXAMINER’S NOTE
In response to applicant’s amendments in claim 9, examiner has withdrawn claim objections mentioned in previous office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Peter Flanagan on 02/01/2022.

The after final amendments filed on 01/20/2022 have been entered and the claim is further amended as follows:

9.       (Currently Amended) The apparatus of claim 8, wherein the using [[a]]the first random access type comprises using a first preamble or a second preamble which are available in the first random access type, and the determining whether to switch to the second random access type is dependent on whether the second random access type has an available preamble which has an associated data payload size which matches a data payload size associated with the first preamble or the second preamble which was used in the first random access type.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks submitted on 01/20/20202, in the After Final have been fully considered. The arguments submitted by the applicant for independent claims 1, 13 and 19 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 13 and 19 is therefore allowable.
The prior arts of record fail to teach a method performed by an apparatus to select to use a preamble group in a second random access type in dependence on a preamble group used in a first random access type, in case of switching from the first random access type to the second random access type, as substantially described in the independent claims 1, 13 and 19. The claims further describe that the apparatus determines whether to switch to the second random access type, in response to 
The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 3, 6 – 12, 21 depend on claim 1; and claims 15 – 18 depend on claim 13. Therefore, dependent claims 2 – 3, 6 – 12, 15 – 18 and 21 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474